Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
Priority
It is noted that the current application claims priority to 15/640351 as a CIP. It is noted that the claimed limitations are not in the parent application and therefore, the priority date for the current application is the filing date of the current application which is 2/26/2018.
Information Disclosure Statement
The information disclosure statement filed December 15, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a proper publication number has not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It is noted that the examiner has cited the proper publication number on the notice of references cited.

Drawings
The drawings were received on December 13, 2021.  These drawings are not entered. It is noted that the drawings appear to show new matter, specifically with respect to fig. 35 the arrangement of the abutment with respect to the implant appears to be new matter. It is noted that the implant in figure 35 by itself does not show new matter and would overcome the drawing objection below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parallel walls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the applicant claims “wherein the base member is basket-shaped and non-circular or eccentric in cross-section”.  It is noted that the applicant has previously claimed that base member being non-circular or eccentric in cross section in the independent claim, therefore, it is unclear what the applicant is trying to claim with respect to the limitations in claim 2. Further it is unclear what shape is being claimed by “basket-shaped”. It is noted that the shape is not a known shape in the art and therefore, the limitation is unclear and the claim is indefinite as to what shape is being claimed.  It is suggested that the applicant amend the claim to clarify what shape is being claimed. For examination purposes, the limitation is being interpreted as the claimed non-circular or eccentric cross sectional shape with the claimed cavity for accepting the claimed abutment. Such that the shape is a “basket” in that it has a cavity for accepting/storing something, in this case the abutment.    
With respect to claims 7-8, it is noted that the applicant is claiming the dental implant assembly, therefore the limitations directed towards “the base member is secured in place via press fitting” and “the base member is secured in place via bone glue or bone cement” are unclear as to how they are further limiting the claimed apparatus. It is not clear from the claim what additional structure if any is needed in order for the device to function as claimed.  It is suggested that the applicant amend the claims to clearly further limit the structure, such as including limitations directed towards 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazelakis et al. (2018/0140389) in view of Rupprechet et al. (2011/0008753).
Gazelakis teaches a dental implant assembly comprising a base member 20 adapted for placement into an opening in a patient’s jawbone (par. 86), wherein the base member comprises a cavity 34 configured to receive an abutment member (par. 70), internal screw threads 42 and a non-circular external surface cross section (see fig. 5C-1), wherein the base member comprises a lower base wall at its lowermost portion defining a flat lower surface 22 (see figs. 5C-2, 5C-3) that, in use, is configured to directly contact a lowermost portion of the jawbone opening (such that the implant is capable of being placed in an opening in the jawbone so that the end 22 is in direct contact with the lowermost portion of the opening), the lower base wall formed without an opening there through (see figs. 5C-2, 5C-3) and having substantially parallel side walls 24/26/28/30 extending up from the flat lower surface (see figs. 5C-1, 5C-2, 5C-3), the base member comprising a fist distance between parallel side wall (see figs 5C-1, 5C-2, 5C-3, such that there is a distance between the parallel side walls). and an 
Rupprechet teaches a dental implant assembly comprising a base member 10 adapted for placement into an opening in a patient’s jawbone (see abstract), wherein the base member comprises a cavity 32 configured to receive an abutment 40 (see figs. 7-8, 13) internal screw threads 30, an abutment member 30 adapted for placement into the cavity of the base member (see figs. 7-8), the abutment member comprising an outwardly angled and upwardly flared shoulder 46 around a perimeter of the abutment member that extends above the base member when the abutment is nested with respect to the base member (see figs. 7-8), wherein an outer edge of the outwardly angled and upwardly flared shoulder comprises a second distance that is substantially similar to the first distance between parallel side walls of the base member (see fig. 8), wherein the abutment member includes a central channel 50, wherein a lower portion of the abutment member is shaped to match the cavity shape of the base member such that when the abutment member is nested into the cavity (see fig. 7, par. 47)-48, and wherein an upper outer edge of the base member and the outer edge of the abutment member outwardly angled and upwardly flared shoulder are substantially aligned in the same vertical plane (see fig. 8) and a fastener 54 adapted for insertion into the central cannel of the abutment member, wherein the fastener comprises lower threads configured to engage the internal screw threads of the base member (see fig. 7, par. 
Gazelakis further teaches with respect to claim 2, wherein the base member is basket-shaped and non-circular (see figs. 5C-1, 5C-2, 5C-3), and the cavity has an anti-rotation shape (such as projections 44/46) however, does not specifically teach the cavity has a polygonal, soft polygonal shape or oval shape.
Rupprechet teaches the cavity of the base member is a polygonal shape 34 (par. 18, 43). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the anti-rotation shape as taught by Gazelakis with the shape of the ant-rotation shape taught by Rupprechet as an obvious matter of design choice since both shapes are known to be anti-rotation means in the art. It is noted that both shape prevent the base and abutment from rotation, therefore, the selected shape is generally recognized as being within the level of ordinary skill in the art.
Gazelakis further teaches with respect to claim 5, wherein a head portion of the fastener includes a keyed aperture and a plurality of torque bearing surface (see fig. 13 
Gazelakis further teaches with respect to claim 6, wherein the base member comprises a thickened base wall (see figs. 5C-2, 5C-3, such that the portion of the base member with the screw threads 42 is thickened with respect to the walls of the base member by the tapered cavity 40 and cavity with projection 44/46).
Gazelakis further teaches with respect to claim 7, wherein the base member is capable of being received within the jawbone via press fitting (par. 86).
Gazelakis further teaches with respect to claim 8, wherein the base member is capable of being received within the jawbone via bone glue or bone cement. It is noted that the applicant is claiming the structure of the dental implant assembly and NOT the method of use. It is noted that the base member is configured to be received within the opening in the jawbone, and that it is capable of being secured within the opening using a bone glue or cement.  Such that the structure taught by the prior art is capable of functioning as claimed and therefore the claimed functional limitations are met. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazelakis et al. (2018/0140389) in view of Rupprechet et al. (2011/0008753) as applied to claim 1 above, and further in view of Ennajimi et al. (2005/0136378).
Gazelakis/Rupprechet further teaches the invention as substantially claimed and discussed above, however, does not specifically teach an upper portion of the abutment member comprises an eccentric, non-circular cross section.
Ennajimi teaches a dental implant system comprising an abutment wherein the upper portion comprising an eccentric, non-circular cross section (see par. 134, 140, fig. .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.
The applicant argues that the prior art of Gazelakis does not teach the claimed “outwardly angled and upwardly flared shoulder” as claimed, but rather teaches the shoulder curving inward. While the difference is noted in the figures, that difference is not claimed.  Such that the shoulder of the abutment of Gazelakis is outwardly angled, such that from the portion near the projections 58/60 is angled in an outward direction, i.e. away from the longitudinal axis and is also upwardly flared, such that it is flared in an upwards direction. Therefore, it is noted that Gazelakis teaches the claimed “outwardly angled and upwardly flared shoulder” as claimed and the applicant’s arguments are not persuasive.  It is also noted that the prior art of Rupprechet also teaches the claimed outwardly angled and upwardly flared shoulder (see figs. 9-12 of Rupprechet) as claimed and further as illustrated in the figures.
The applicant further argues that Gazelakis does not teach the friction fit as claimed, however, it is noted that par. 24 of Gazelakis teaches an interference fit between the abutment and base member, in pars. 87-88 that the tapered wall within the base provided with the tapered cone 40 and the abutment is provided with the tapered cone 54 so that an interference fit is provided. Further par. 92 teaches the implant system provides “a robust anti-rotational interference fit”.  Therefore it is noted that while the structure may be different the claimed anti-rotation friction fit is taught by Gazelakis and therefore, the applicant’s arguments are moot. 
The applicant further argues that the prior art of Gazelakis does not teach the claimed distances and vertical plane, however, it is noted that the prior art of Rupprechet has been cited to teach the new limitations and therefore, the applicant’s arguments are moot.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/3/2022